UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:1-768 CATERPILLAR INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 37-0602744 (IRS Employer I.D. No.) dams Street, Peoria, Illinois (Address of principal executive offices) 61629 (Zip Code) Registrant's telephone number, including area code: (309) 675-1000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of "large accelerated filer”, “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [ X] At June 30, 2008, 608,716,182 shares of common stock of the registrant were outstanding. Page 1 Table of Contents Page Part I – Financial Information Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 62 Item 4. Controls and Procedures 62 Part II – Other Information Item 1. Legal Proceedings 62 Item 1A. Risk Factors 62 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 66 Item 3. Defaults Upon Senior Securities * Item 4. Submission of Matters to a Vote of Security Holders 67 Item 5. Other Information * Item 6. Exhibits 68 * Item omitted because no answer is called for or item is not applicable. Page 2 Part I.FINANCIAL INFORMATION Item 1.Financial Statements Caterpillar Inc. Consolidated Statement of Results of Operations (Unaudited) (Dollars in millions except per share data) Three Months Ended June 30, 2008 2007 Sales and revenues: Sales of Machinery and Engines $ 12,797 $ 10,613 Revenues of Financial Products 827 743 Total sales and revenues 13,624 11,356 Operating costs: Cost of goods sold 10,036 8,300 Selling, general and administrative expenses 1,074 968 Research and development expenses 415 350 Interest expense of Financial Products 279 279 Other operating expenses 295 246 Total operating costs 12,099 10,143 Operating profit 1,525 1,213 Interest expense excluding Financial Products 70 80 Other income (expense) 75 70 Consolidated profit before taxes 1,530 1,203 Provision for income taxes 434 385 Profit of consolidated companies 1,096 818 Equity in profit (loss) of unconsolidated affiliated companies 10 5 Profit $ 1,106 $ 823 Profit per common share $ 1.80 $ 1.28 Profit per common share – diluted 1 $ 1.74 $ 1.24 Weighted average common shares outstanding (millions) - Basic 614.3 640.5 - Diluted 1 635.5 662.8 Cash dividends declared per common share $ .78 $ .66 1 Diluted by assumed exercise of stock-based compensation awards using the treasury stock method. See accompanying notes to Consolidated Financial Statements. Page 3 Caterpillar Inc. Consolidated Statement of Results of Operations (Unaudited) (Dollars in millions except per share data) Six Months Ended June 30, 2008 2007 Sales and revenues: Sales of Machinery and Engines $ 23,776 $ 19,934 Revenues of Financial Products 1,644 1,438 Total sales and revenues 25,420 21,372 Operating costs: Cost of goods sold 18,645 15,436 Selling, general and administrative expenses 2,033 1,858 Research and development expenses 784 690 Interest expense of Financial Products 563 550 Other operating expenses 577 485 Total operating costs 22,602 19,019 Operating profit 2,818 2,353 Interest expense excluding Financial Products 144 159 Other income (expense) 187 181 Consolidated profit before taxes 2,861 2,375 Provision for income taxes 854 760 Profit of consolidated companies 2,007 1,615 Equity in profit (loss) of unconsolidated affiliated companies 21 24 Profit $ 2,028 $ 1,639 Profit per common share $ 3.29 $ 2.55 Profit per common share – diluted 1 $ 3.18 $ 2.47 Weighted average common shares outstanding (millions) - Basic 616.0 642.4 - Diluted 1 637.0 664.3 Cash dividends declared per common share $ .78 $ .66 1 Diluted by assumed exercise of stock-based compensation awards using the treasury stock method. See accompanying notes to Consolidated Financial Statements. Page 4 Caterpillar Inc. Consolidated Statement of Financial Position (Unaudited) (Dollars in millions) June 30, 2008 December 31, 2007 Assets Current assets: Cash and short-term investments $ 782 $ 1,122 Receivables – trade and other 9,297 8,249 Receivables – finance 8,025 7,503 Deferred and refundable income taxes 866 816 Prepaid expenses and other current assets 585 583 Inventories 8,303 7,204 Total current assets 27,858 25,477 Property, plant and equipment – net 10,394 9,997 Long-term receivables – trade and other 705 685 Long-term receivables – finance 14,795 13,462 Investments in unconsolidated affiliated companies 641 598 Noncurrent deferred and refundable income taxes 1,523 1,553 Intangible assets 492 475 Goodwill 1,994 1,963 Other assets 2,051 1,922 Total assets $ 60,453 $ 56,132 Liabilities Current liabilities: Short-term borrowings: Machinery and Engines $ 130 $ 187 Financial Products 6,199 5,281 Accounts payable 5,357 4,723 Accrued expenses 3,633 3,178 Accrued wages, salaries and employee benefits 938 1,126 Customer advances 1,814 1,442 Dividends payable 256 225 Other current liabilities 1,043 951 Long-term debt due within one year: Machinery and Engines 172 180 Financial Products 6,852 4,952 Total current liabilities 26,394 22,245 Long-term debt due after one year: Machinery and Engines 3,637 3,639 Financial Products 14,006 14,190 Liability for postemployment benefits 4,836 5,059 Other liabilities 2,110 2,116 Total liabilities 50,983 47,249 Commitments and contingencies (Notes 10 and 12) Stockholders' equity Common stock of $1.00 par value: Authorized shares:900,000,000 Issued shares:(6/30/08 and 12/31/07 – 814,894,624) at paid-in amount 2,897 2,744 Treasury stock (6/30/08 – 206,178,442; 12/31/07 – 190,908,490) at cost (10,730 ) (9,451 ) Profit employed in the business 18,918 17,398 Accumulated other comprehensive income (loss) (1,615 ) (1,808 ) Total stockholders' equity 9,470 8,883 Total liabilities and stockholders' equity $ 60,453 $ 56,132 See accompanying notes to Consolidated Financial Statements. Page 5 Caterpillar Inc. Consolidated Statement of Changes in Stockholders' Equity (Unaudited) (Dollars in millions) Accumulated other comprehensive income (loss) Common Treasury Profit employed in Foreign currency Pension & other post- retirement Derivative financial instruments Available-for-sale Six Months Ended June 30, 2007 stock stock the business translation benefits 1 and other securities Total Balance at December 31, 2006 $ 2,465 $ (7,352 ) $ 14,593 $ 471 $ (3,376 ) $ 48 $ 10 $ 6,859 Adjustment to adopt FIN 48 — — 141 — 141 Balance at January 1, 2007 2,465 (7,352 ) 14,734 471 (3,376 ) 48 10 7,000 Profit — — 1,639 — 1,639 Foreign currency translation — — — 106 — — — 106 Pension and other postretirement benefits Amortization of actuarial (gain) loss, net of tax of $61 — 112 — — 112 Amortization of prior service cost, net of tax of $5 — 9 — — 9 Amortization of transition asset/obligation, net of tax of $0 — 1 — — 1 Derivative financial instruments and other Gains (losses) deferred, net of tax of $17 — 31 — 31 (Gains) losses reclassified to earnings, net of tax of $19 — (35 ) — (35 ) Available-for-sale securities Gains (losses) deferred, net of tax of $4 — 6 6 (Gains) losses reclassified to earnings, net of tax of $1 — (4 ) (4 ) Comprehensive income (loss) 1,865 Dividends declared — — (422 ) — (422 ) Common shares issued from treasury stock for stock-based compensation:8,047,005 8 215 — 223 Stock-based compensation expense 82 — 82 Tax benefits from stock-based compensation 100 — 100 Shares repurchased:14,700,000 — (1,017 ) — (1,017 ) Balance at June 30, 2007 $ 2,655 $ (8,154 ) $ 15,951 $ 577 $ (3,254 ) $ 44 $ 12 $ 7,831 Six Months Ended June 30, 2008 Balance at December 31, 2007 $ 2,744 $ (9,451 ) $ 17,398 $ 749 $ (2,594 ) $ 19 $ 18 $ 8,883 Adjustment to adopt measurement date provisions of FAS 158, net of tax 2 — — (33 ) — 17 — — (16 ) Balance at January 1, 2008 2,744 (9,451 ) 17,365 749 (2,577 ) 19 18 8,867 Profit — — 2,028 — 2,028 Foreign currency translation, net of tax of $3 — — — 185 (8 ) — — 177 Pension and other postretirement benefits Amortization of actuarial (gain) loss, of FAS 158, net of tax of $41 — 76 — — 76 Amortization of transition asset/obligation, net of tax of $0 — 1 — — 1 Derivative financial instruments and other Gains (losses) deferred, net of tax of $2 — 2 — 2 (Gains) losses reclassified to earnings, net of tax of $25 — (43 ) — (43 ) Available-for-sale securities Gains (losses) deferred, net of tax of $18 — (36 ) (36 ) (Gains) losses reclassified to earnings, net of tax of $0 — (1 ) (1 ) Comprehensive income (loss) 2,204 Dividends declared — — (475 ) — (475 ) Common shares issued from treasury stock for stock-based compensation:4,123,074 5 111 — 116 Stock-based compensation expense 107 — 107 Tax benefits from stock-based compensation 51 — 51 Shares repurchased:19,393,026 3 — (1,390 ) — (1,390 ) Stock repurchase derivative contracts (10 ) — (10 ) Balance at June 30, 2008 $ 2,897 $ (10,730 ) $ 18,918 $ 934 $ (2,508 ) $ (22 ) $ (19 ) $ 9,470 1 Pension and other postretirement benefits include net adjustments for unconsolidated companies of $6 million and $0 million for the six months ended June 30, 2008 and 2007, respectively.The ending balances were $58 million and $43 million at June 30, 2008 and 2007, respectively. 2 Adjustments to profit employed in the business and pension and other postemployment benefits were net of tax of ($17) million and $9 million, respectively. 3 Amount consists of $1,362 million of cash-settled purchases and $28 million of derivative contracts. See accompanying notes to Consolidated Financial Statements. Page 6 Caterpillar Inc. Condensed Consolidated Statement of Cash Flow (Unaudited) (Dollars in millions) Six Months Ended June 30, 2008 2007 Cash flow from operating activities: Profit $ 2,028 $ 1,639 Adjustments for non-cash items: Depreciation and amortization 952 849 Other 202 71 Changes in assets and liabilities: Receivables – trade and other (1,137 ) 927 Inventories (1,009 ) (691 ) Accounts payable and accrued expenses 1,023 14 Customer advances 210 352 Other assets – net (93 ) (300 ) Other liabilities – net (271 ) 375 Net cash provided by (used for) operating activities 1,905 3,236 Cash flow from investing activities: Capital expenditures – excluding equipment leased to others (814 ) (582 ) Expenditures for equipment leased to others (699 ) (621 ) Proceeds from disposals of property, plant and equipment 449 208 Additions to finance receivables (7,099 ) (6,356 ) Collections of finance receivables 4,748 5,233 Proceeds from sales of finance receivables 696 84 Investments and acquisitions (net of cash acquired) (111 ) (174 ) Proceeds from sales of available-for-sale securities 173 119 Investments in available-for-sale securities (230 ) (217 ) Other – net 56 285 Net cash provided by (used for) investing activities (2,831 ) (2,021 ) Cash flow from financing activities: Dividends paid (444 ) (386 ) Common stock issued, including treasury shares reissued 116 223 Payment for stock repurchase derivative contracts (38 ) — Treasury shares purchased (1,362 ) (1,017 ) Excess tax benefit from stock-based compensation 53 97 Proceeds from debt issued (original maturities greater than three months) – Machinery and Engines 110 43 – Financial Products 9,048 5,216 Payments on debt (original maturities greater than three months) – Machinery and Engines (133 ) (49 ) – Financial Products (6,397 ) (5,404 ) Short-term borrowings – net (original maturities three months or less) (393 ) 86 Net cash provided by (used for) financing activities 560 (1,191 ) Effect of exchange rate changes on cash 26 8 Increase (decrease) in cash and short-term investments (340 ) 32 Cash and short-term investments at beginning of period 1,122 530 Cash and short-term investments at end of period $ 782 $ 562 All short-term investments, which consist primarily of highly liquid investments with original maturities of three months or less, are considered to be cash equivalents. See accompanying notes to Consolidated Financial Statements. Page 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. A.Basis of Presentation In the opinion of management, the accompanying financial statements include all adjustments, consisting only of normal recurring adjustments, necessary for a fair statement of (a) the consolidated results of operations for the three and six month periods ended June 30, 2008 and 2007, (b) the consolidated financial position at June 30, 2008 and December 31, 2007, (c) the consolidated changes in stockholders' equity for the six month periods ended June 30, 2008 and 2007, and (d) the consolidated statement of cash flow for the six month periods ended June 30, 2008 and 2007.The financial statements have been prepared in conformity with generally accepted accounting principles in the United States of America (U.S. GAAP) and pursuant to the rules and regulations of the Securities and Exchange Commission (SEC).Certain amounts for prior periods have been reclassified to conform to the current period financial statement presentation. Interim results are not necessarily indicative of results for a full year. The information included in this Form 10-Q should be read in conjunction with the audited financial statements and notes thereto included in our Company's annual report on Form 10-K for the year ended December 31, 2007 (2007 Form 10-K). Comprehensive income is comprised of profit, as well as adjustments for foreign currency translation, derivative instruments designated as cash flow hedges, available-for-sale securities and pension and other postretirement benefits.Total Comprehensive income for the three months ended June 30, 2008 and 2007 was $1,201 million and $989 million, respectively.Total Comprehensive income for the six months ended June 30, 2008 and 2007 was $2,204 million and $1,865 million, respectively. The December 31, 2007 financial position data included herein is derived from the audited consolidated financial statements included in the 2007 Form 10-K. B.Nature of Operations We operate in three principal lines of business: (1) Machinery— A principal line of business which includes the design, manufacture, marketing and sales of construction, mining and forestry machinery—track and wheel tractors, track and wheel loaders, pipelayers, motor graders, wheel tractor-scrapers, track and wheel excavators, backhoe loaders, log skidders, log loaders, off-highway trucks, articulated trucks, paving products, skid steer loaders and related parts. Also includes logistics services for other companies and the design, manufacture, remanufacture, maintenance and services of rail-related products. (2) Engines—A principal line of business including the design, manufacture, marketing and sales of engines for Caterpillar machinery; electric power generation systems; on-highway vehicles and locomotives; marine, petroleum, construction, industrial, agricultural and other applications; and related parts.Also includes remanufacturing of Caterpillar engines and a variety of Caterpillar machine and engine components and remanufacturing services for other companies.Reciprocating engines meet power needs ranging from 5 to 21,500 horsepower (4 to over 16 000 kilowatts).Turbines range from 1,600 to 30,000 horsepower (1 200 to 22 000 kilowatts). (3) Financial Products— A principal line of business consisting primarily of Caterpillar Financial Services Corporation (Cat Financial), Caterpillar Insurance Holdings, Inc. (Cat Insurance), Caterpillar Power Ventures Corporation (Cat Power Ventures) and their respective subsidiaries.Cat Financial provides a wide range of financing alternatives to customers and dealers for Caterpillar machinery and engines, Solar gas turbines as well as other equipment and marine vessels.Cat Financial also extends loans to customers and dealers.Cat Insurance provides various forms of insurance to customers and dealers to help support the purchase and lease of our equipment.Cat Power Ventures is an investor in independent power projects using Caterpillar power generation equipment and services. Our Machinery and Enginesoperations are highly integrated.Throughout the Notes, Machinery and Engines represents the aggregate total of these principal lines of business. Page 8 2. New Accounting Pronouncements FIN 48 – In July 2006, the FASB issued FIN 48 “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109” to create a single model to address accounting for uncertainty in tax positions. FIN 48 clarifies that a tax position must be more likely than not of being sustained before being recognized in the financial statements. As required, we adopted the provisions of FIN 48 as of January 1, 2007.The following table summarizes the effect of the initial adoption of FIN 48. Initial adoption of FIN 48 January 1, 2007 Prior to FIN48 Adjustment FIN48 Adjustment January 1, 2007 Post FIN48 Adjustment (Millions of dollars) Deferred and refundable income taxes $ 733 $ 82 $ 815 Noncurrent deferred and refundable income taxes 1,949 211 2,160 Other current liabilities 1,145 (530 ) 615 Other liabilities 1,209 682 1,891 Profit employed in the business 14,593 141 14,734 SFAS 157 – In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157 (SFAS 157), “Fair Value Measurements.” SFAS 157 provides a common definition of fair value and a framework for measuring assets and liabilities at fair values when a particular standard prescribes it. In addition, the Statement expands disclosures about fair value measurements. In February 2008, the FASB issued final Staff Positions that (1) deferred the effective date of this Statement for one year for certain nonfinancial assets and nonfinancial liabilities (see below) and (2) removed certain leasing transactions from the scope of the Statement.We applied this new accounting standard to all other fair value measurements effective January 1, 2008. The adoption of SFAS 157 did not have a material impact on our financial statements. See Note 14 for additional information. FSP 157-2 –In February 2008, the FASB issued FASB Staff Position on Statement 157 "Effective Date of FASB Statement No. 157" (FSP 157-2).FSP 157-2 delays the effective date of SFAS 157 for nonfinancial assets and nonfinancial liabilities, except those that are recognized or disclosed on a recurring basis, to fiscal years beginning after November 15, 2008.Our significant nonfinancial assets and liabilities that could be impacted by this deferral include assets and liabilities initially measured at fair value in a business combination and goodwill tested annually for impairment.The adoption of FSP 157-2 is not expected to have a significant impact on our financial statements. SFAS 158 – In September 2006, the FASB issued Statement of Financial Accounting Standards No. 158 (SFAS 158), “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans – an amendment of FASB Statements No. 87, 88, 106 and 132(R).”SFAS 158 requires recognition of the overfunded or underfunded status of pension and other postretirement benefit plans on the balance sheet.Also, the measurement date – the date at which the benefit obligation and plan assets are measured – is required to be the company’s fiscal year-end.We adopted the balance sheet recognition provisions at December 31, 2006, and adopted the year-end measurement date effective January 1, 2008 using the “one measurement” approach.Under the one measurement approach, net periodic benefit cost for the period between any early measurement date and the end of the fiscal year that the measurement provisions are applied are allocated proportionately between amounts to be recognized as an adjustment of retained earnings and net periodic benefit cost for the fiscal year.Previously, we used a November 30th measurement date for our U.S. pension and other postretirement benefit plans and September 30th for our non-U.S. plans.The following summarizes the effect of adopting the year-end measurement date provisions as of January 1, 2008.See Note 9 for additional information. Adoption of SFAS 158 year-end measurement date January 1, 2008 January 1, 2008 Prior to SFAS 158 Adjustment SFAS 158 Adjustment Post SFAS 158 Adjustment (Millions of dollars) Noncurrent deferred and refundable income taxes $ 1,553 $ 8 $ 1,561 Liability for postemployment benefits 5,059 24 5,083 Accumulated other comprehensive income (loss) (1,808 ) 17 (1,791 ) Profit employed in the business 17,398 (33 ) 17,365 Page 9 SFAS 159 – In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159 (SFAS 159), “The Fair Value Option for Financial Assets and Financial Liabilities – including an amendment of SFAS No. 115.” SFAS 159 creates a fair value option under which an entity may irrevocably elect fair value as the initial and subsequent measurement attribute for certain financial assets and liabilities on a contract by contract basis, with changes in fair values recognized in earnings as these changes occur.We adopted this new accounting standard on January 1, 2008. The adoption of SFAS 159 did not have a material impact on our financial statements. SFAS 141R & SFAS 160 – In December 2007, the FASB issued Statement of Financial Accounting Standards No. 141 (revised 2007) (SFAS 141R), “Business Combinations,” and No. 160 (SFAS 160), “Noncontrolling Interests in Consolidated Financial Statements – an amendment of ARB No. 51.” SFAS 141R requires the acquiring entity in a business combination to recognize the assets acquired and liabilities assumed. Further, SFAS 141R also changes the accounting for acquired in-process research and development assets, contingent consideration, partial acquisitions and transaction costs.Under SFAS 160, all entities are required to report noncontrolling (minority) interests in subsidiaries as equity in the consolidated financial statements. In addition, transactions between an entity and noncontrolling interests will be treated as equity transactions. SFAS 141R and SFAS 160 will become effective for fiscal years beginning after December 15, 2008. We will adopt these new accounting standards on January 1, 2009.We are currently reviewing the impact of SFAS 141R and SFAS 160 on our financial statements and expect to complete this evaluation in 2008. SFAS 161 – In March 2008, the FASB issued Statement of Financial Accounting Standards No. 161 (SFAS 161), “Disclosures about Derivative Instruments and Hedging Activities – an amendment of FASB Statement No. 133.” SFAS 161 expands disclosures for derivative instruments by requiring entities to disclose the fair value of derivative instruments and their gains or losses in tabular format.SFAS 161 also requires disclosure of information about credit risk-related contingent features in derivative agreements, counterparty credit risk, and strategies and objectives for using derivative instruments.SFAS 161 will become effective for fiscal years beginning after November 15, 2008.We will adopt this new accounting standard on January 1, 2009.We do not expect the adoption to have a material impact on our financial statements. SFAS 162 –In May 2008, the FASB issuedStatement of Financial Accounting Standards No. 162 (SFAS 162), “The Hierarchy of Generally Accepted Accounting Principles.” SFAS 162 identifies the sources of accounting principles and the framework for selecting the principles to be used in the preparation of financial statements of nongovernmental entities that are presented in conformity with U.S. GAAP. SFAS 162 will become effective 60 days following the SEC’s approval of the Public Company Accounting Oversight Board amendments to AU Section 411, “The Meaning of Present Fairly in Conformity With Generally Accepted Accounting Principles.”This statement is not expected to result in a change in our current practice. SFAS 163–In May 2008, the FASB issued Statement of Financial Accounting Standards No. 163 (SFAS 163), “Accounting for Financial Guarantee Insurance Contracts – an interpretation of FASB Statement No. 60.” SFAS 163 requires that an insurance enterprise recognizes a claim liability prior to an event of default (insured event) when there is evidence that credit deterioration has occurred in an insured financial obligation. It also requires disclosure about (1) the risk-management activities used by an insurance enterprise to evaluate credit deterioration in its insured financial obligations and (2) the insurance enterprise’s surveillance or watch list.SFAS 163 will become effective for fiscal years beginning after December 15, 2008.We will adopt this new accounting standard on January 1, 2009.We do not expect the adoption to have a material impact on our financial statements. 3. Stock-Based Compensation Statement of Financial Accounting Standards No. 123 (revised 2004), “Share-Based Payment” (SFAS 123R), requires that the cost resulting from all stock–based payments be recognized in the financial statements based on the grant date fair value of the award.Our stock-based compensation primarily consists of stock options, stock-settled stock appreciation rights (SARs) and restricted stock units (RSUs).We recognized pretax stock-based compensation cost in the amount of $70 million and $107 million for the three and six months ended June 30, 2008, respectively; and $55 million and $82 million for the three and six months ended June 30, 2007, respectively. The following table illustrates the type and fair market value of the stock-based compensation awards granted during the six month periods ended June 30, 2008 and 2007, respectively: Page 10 2008 2007 # Granted Fair Value Per Award # Granted Fair Value Per Award SARs 4,476,095 $ 22.32 4,195,188 $ 20.73 Stock options 410,506 22.32 231,615 20.73 RSUs 1,511,523 69.17 1,282,020 59.94 The following table provides the assumptions used in determining the fair value of the stock-based awards for the six month periods ended June 30, 2008 and 2007, respectively: Grant Year 2008 2007 Weighted-average dividend yield 1.89% 1.68% Weighted-average volatility 27.14% 26.04% Range of volatilities 27.13-28.99% 26.03-26.62% Range of risk-free interest rates 1.60-3.64% 4.40-5.16% Weighted-average expected lives 8 years 8 years As of June 30, 2008, the total remaining unrecognized compensation cost related to nonvested stock-based compensation awards was $224 million, which will be amortized over the weighted-average remaining requisite service periods of approximately 2.2 years. Our long-standing practices and policies specify all stock-based compensation awards are approved by the Compensation Committee (the Committee) of the Board of Directors on the date of grant.The stock-based award approval process specifies the number of awards granted, the terms of the award and the grant date.The same terms and conditions are consistently applied to all employee grants, including Officers. The Committee approves all individual Officer grants.The number of stock-based compensation awards included in an individual’s award is determined based on the methodology approved by the Committee.In 2007, under the terms of the Caterpillar Inc. 2006 Long-Term Incentive Plan (approved by stockholders in June of 2006), the Committee approved the exercise price methodology to be the closing price of the Company stock on the date of grant. 4. Derivative Instruments and Hedging Activities Our earnings and cash flow are subject to fluctuations due to changes in foreign currency exchange rates, interest rates and commodity prices.In addition, the amount of Caterpillar stock that can be repurchased under our stock repurchase program is impacted by movements in the price of the stock.Our Risk Management Policy (policy) allows for the use of derivative financial instruments to prudently manage foreign currency exchange rate, interest rate, commodity price and Caterpillar stock price exposures.Our policy specifies that derivatives not be used for speculative purposes.Derivatives that we use are primarily foreign currency forward and option contracts, interest rate swaps, commodity forward and option contracts and stock repurchase contracts. Our derivative activities are subject to the management, direction and control of our senior financial officers.Risk management practices, including the use of financial derivative instruments, are presented to the Audit Committee of the Board of Directors at least annually. Foreign Currency Exchange Rate Risk Foreign currency exchange rate movements create a degree of risk by affecting the U.S. dollar value of sales made and costs incurred in foreign currencies. Movements in foreign currency rates also affect our competitive position as these changes may affect business practices and/or pricing strategies of non-U.S.-based competitors. Additionally, we have balance sheet positions denominated in foreign currency, thereby creating exposure to movements in exchange rates. Our Machinery and Engines operations purchase, manufacture and sell products in many locations around the world. As we have diversified revenue and cost base, we manage our future foreign currency cash flow exposure on a net basis. We use foreign currency forward and option contracts to manage unmatched foreign currency cash inflow and outflow. Our objective is to minimize the risk of exchange rate movements that would reduce the U.S. dollar value of our foreign currency cash flow. Our policy allows for managing anticipated foreign currency cash flow for up to five years. We generally designate as cash flow hedges at inception of the contract any Australian dollar, Brazilian real, British pound, Canadian dollar, Chinese yuan, euro, Japanese yen, Mexican peso, Singapore dollar, New Zealand dollar or Swiss franc forward or option contracts that meet the requirements for hedge accounting. Designation is performed on a specific exposure basis to support hedge accounting. The remainder of Machinery and Engines foreign currency contracts is undesignated. We designate as fair value hedges specific euro forward contracts used to hedge firm commitments. Page 11 As of June 30, 2008, no deferred net gains or losses included in equity ("Accumulated other comprehensive income (loss)" in the Consolidated Statement of Financial Position) are expected to be reclassified to current earnings ("Other income (expense)" in the Consolidated Statement of Results of Operations) over the next 12 months. The actual amount recorded in “Other income (expense)” will vary based on the exchange rates at the time the hedged transactions impact earnings. In managing foreign currency risk for our Financial Products operations, our objective is to minimize earnings volatility resulting from conversion and the remeasurement of net foreign currency balance sheet positions. Our policy allows the use of foreign currency forward and option contracts to offset the risk of currency mismatch between our receivables and debt. All such foreign currency forward and option contracts are undesignated. Gains (losses) included in current earnings [Other income (expense)] on undesignated contracts: Three Months Ended June 30, Six Months Ended June 30, (Millions of dollars) 2008 2007 2008 2007 Machinery and Engines $ (8 ) $ 4 $ (1 ) $ 8 Financial Products (19 ) (4 ) (106 ) (10 ) $ (27 ) $ — $ (107 ) $ (2 ) Gains and losses on the Financial Products contracts above are substantially offset by balance sheet translation gains and losses. Interest Rate Risk Interest rate movements create a degree of risk by affecting the amount of our interest payments and the value of our fixed-rate debt. Our practice is to use interest rate swap agreements to manage our exposure to interest rate changes and, in some cases, lower the cost of borrowed funds. Machinery and Engines operations generally use fixed rate debt as a source of funding.Our objective is to minimize the cost of borrowed funds.Our policy allows us to enter into fixed-to-floating interest rate swaps and forward rate agreements to meet that objective with the intent to designate as fair value hedges at inception of the contract all fixed-to-floating interest rate swaps. Since 2006, we entered into $400 million (notional amount) of interest rate swaps designated as fair value hedges of our fixed rate long-term debt. During the first quarter 2008, our Machinery and Engines operations liquidated all of these fixed-to-floating interest rate swaps.The gain ($19 million remaining at June 30, 2008) is being amortized to earnings ratably over the remaining life of the hedged debt. Financial Products operations have a match-funding policy that addresses interest rate risk by aligning the interest rate profile (fixed or floating rate) of Cat Financial’s debt portfolio with the interest rate profile of their receivables portfolio within predetermined ranges on an on-going basis. In connection with that policy, we use interest rate derivative instruments to modify the debt structure to match assets within the receivables portfolio. This match funding reduces the volatility of margins between interest-bearing assets and interest-bearing liabilities, regardless of which direction interest rates move. Our policy allows us to use fixed-to-floating, floating-to-fixed and floating-to-floating interest rate swaps to meet the match-funding objective. To support hedge accounting, we designate fixed-to-floating interest rate swaps as fair value hedges of the fair value of our fixed-rate debt at the inception of the contract. Financial Products' practice is to designate most floating-to-fixed interest rate swaps as cash flow hedges of the variability of future cash flows at the inception of the swap contract. Financial Products liquidated fixed-to-floating interest rate swaps during 2006, 2005 and 2004, which resulted in deferred net gains.These gains ($4 million remaining at June 30, 2008) are being amortized to earnings ratably over the remaining life of the hedged debt. Page 12 Gains (losses) included in current earnings [Other income (expense)]: Three Months Ended June 30, Six Months Ended June 30, (Millions of dollars) 2008 2007 2008 2007 Fixed-to-floating interest rate swaps Machinery and Engines: Gain (loss) on designated interest rate derivatives $ — $ (5 ) $ 18 $ (5 ) Gain (loss) on hedged debt — 4 (9 ) 3 Gain (loss) on liquidated swaps – included in interest expense 1 1 2 2 Financial Products: Gain (loss) on designated interest rate derivatives (194 ) (43 ) (68 ) (31 ) Gain (loss) on hedged debt 192 43 66 31 Gain (loss) on liquidated swaps – included in interest expense 1 1 1 1 $ — $ 1 $ 10 $ 1 As of June 30, 2008, $9million of deferred net losses included in equity ("Accumulated other comprehensive income (loss)" in the Consolidated Statement of Financial Position), related to Financial Products floating-to-fixed interest rate swaps, are expected to be reclassified to current earnings ("Interest expense of Financial Products" in the Consolidated Statement of Results of Operations) over the next 12 months. Commodity Price Risk Commodity price movements create a degree of risk by affecting the price we must pay for certain raw material. Our policy is to use commodity forward and option contracts to manage the commodity risk and reduce the cost of purchased materials. Our Machinery and Engines operations purchase aluminum, copper and nickel embedded in the components we purchase from suppliers. Our suppliers pass on to us price changes in the commodity portion of the component cost. In addition, we are also subject to price changes on natural gas purchased for operational use. Our objective is to minimize volatility in the price of these commodities. Our policy allows us to enter into commodity forward and option contracts to lock in the purchase price of a portion of these commodities within a four-year horizon. All such commodity forward and option contracts are undesignated.There were no net gains or losses on undesignated contracts for the three and six months ended June 30, 2007, and no contracts were outstanding during Stock Repurchases Risk In February 2007, the Board of Directors authorized a $7.5 billion stock repurchase program, expiring on December 31, 2011.The amount of Caterpillar stock that can be repurchased under the authorization is impacted by the movements in the price of the stock.In August 2007, the Board of Directors authorized the use of derivative contracts to reduce stock repurchase volatility. In connection with our stock repurchase program, we entered into capped call transactions (“call”) with a major bank for an aggregate of 6.0 million shares.During 2008, we paid the bank premiums of $38 million for the establishment of calls for 2.5 million shares, which was accounted for as a reduction to stockholders’ equity.A call permits us to reduce share repurchase price volatility by providing a floor and cap on the price at which the shares can be repurchased.The floor, cap and strike prices for the calls were based upon the average purchase price paid by the bank to purchase our common stock to hedge these transactions.Each call will mature and be exercisable within one year after the call was established.If we exercise a call, we can elect to settle the transaction with the bank by physical settlement (paying cash and receiving shares), cash settle (receiving a net amount of cash) or net share settlement (receiving a net amount of shares).We will continue to use open market purchases in conjunction with capped call transactions to repurchase our stock. During the six months ended June 30, 2008, $100 million of cash was used to repurchase 1.8 million shares pursuant to calls exercised under this program.Premiums previously paid associated with these exercised calls were $28 million.The following table summarizes the call contracts outstanding as of June 30, 2008: Page 13 Stock repurchase derivative contracts outstanding at June 30, 2008 per share Contract Date Number of Shares Expiration Date Net Premiums Paid (Millions) Lower Strike Price Upper Strike Price October 2007 1,000,000 October 2008 $ 17 $ 58.00 $ 88.00 November 2007 700,000 September 2008 11 58.00 88.00 November 2007 800,000 August 2008 12 53.60 80.40 January 2008 700,000 September 2008 10 51.00 78.00 January 2008 1,000,000 December 2008 16 50.00 80.00 Total Outstanding 4,200,000 $ 66 54.09 82.98 5. Inventories Inventories (principally using the "last-in, first-out" method) are comprised of the following: (Millions of dollars) June 30, December 31, 2008 2007 Raw materials $ 2,910 $ 2,474 Work-in-process 1,515 1,379 Finished goods 3,608 3,066 Supplies 270 285 Total inventories $ 8,303 $ 7,204 6. Investments in Unconsolidated Affiliated Companies Our investments in affiliated companies accounted for by the equity method consist primarily of a 50 percent interest in Shin Caterpillar Mitsubishi Ltd. (SCM) located in Japan. Combined financial information of the unconsolidated affiliated companies accounted for by the equity method (generally on a three month lag, e.g., SCM results reflect the periods ending March 31) was as follows: Results of Operations of unconsolidated affiliated companies: Three Months Ended Six Months Ended June 30, June 30, (Millions of dollars) 2008 2007 2008 2007 Sales $ 1,083 $ 1,050 $ 2,171 $ 2,072 Cost of sales 901 847 1,801 1,670 Gross profit $ 182 $ 203 $ 370 $ 402 Profit (loss) $ 20 $ 40 $ 37 $ 90 Caterpillar's profit (loss) $ 10 $ 5 $ 21 $ 24 On August 1, 2008, SCM completed the first phase of a share redemption plan whereby SCM redeemed half of Mitsubishi Heavy Machinery Industries Ltd.’s shares in SCM.This will result in Caterpillar owning 67 percent of the outstanding shares and will require the consolidation of SCM within Caterpillar’s financial statements.See Note 17 for details on this share redemption. Second quarter 2007 equity in profit of unconsolidated affiliated companies reflected a $13 million after tax charge for net adjustments related to revenue recognition, deferred tax valuation allowances and environmental liabilities that were identified during our due diligence procedures with SCM. Page 14 Sales from SCM to Caterpillar for the three months ended June 30, 2008 and June 30, 2007 of $553 million and $393 million, respectively, and for the six months ended June 30, 2008 and June 30, 2007 of $995 million and $772 million, respectively, are included in the affiliated company sales.In addition, SCM purchases of Caterpillar products were $66 million and $68 million for the three months ended June 30, 2008 and June 30, 2007, respectively, and $139 million and $133 million for the six months ended June 30, 2008 and June 30, 2007, respectively. Financial Position of unconsolidated affiliated companies: June 30, December 31, (Millions of dollars) 2008 2007 Assets: Current assets $ 2,185 $ 2,062 Property, plant and equipment – net 1,609 1,286 Other assets 136 173 3,930 3,521 Liabilities: Current liabilities 1,704 1,546 Long-term debt due after one year 515 269 Other liabilities 438 393 2,657 2,208 Ownership $ 1,273 $ 1,313 Caterpillar's investments in unconsolidated affiliated companies: (Millions of dollars) Investments in equity method companies $ 625 $ 582 Plus: Investments in cost method companies 16 16 Total investments in unconsolidated affiliated companies $ 641 $ 598 In February 2008, we sold our 23 percent equity investment in A.S.V. Inc. (ASV) resulting in a $60 million pretax gain.Accordingly, the June 30, 2008 financial position and equity investment amounts noted above do not include ASV. 7. Intangible Assets and Goodwill A.Intangible assets Intangible assets are comprised of the following: (Dollars in millions) Weighted Amortizable Life (Years) June 30, 2008 December 31, 2007 Customer relationships 18 $ 402 $ 366 Intellectual property 10 176 195 Other 11 101 81 Total finite-lived intangible assets – gross 15 679 642 Less: Accumulated amortization (187 ) (167 ) Intangible assets – net $ 492 $ 475 During the second quarter of 2008, we acquired finite-lived intangible assets of $17 million due to the purchase of Lovat Inc.See Note 16 for details on the acquisition of these assets. Also during the second quarter of 2008, we acquired finite-lived intangible assets of $32 million from other acquisitions. Amortization expense on intangible assets for the three and six months ended June 30, 2008 was $12 million and $32 million, respectively.Amortization expense for the three and six months ended June 30, 2007 was $9 million and $20 million, respectively.Amortization expense related to intangible assets is expected to be: Page 15 (Millions of dollars) 2008 2009 2010 2011 2012 Thereafter $ 58 $ 51 $ 43 $ 35 $ 30 $ 307 B.Goodwill On an annual basis, we test goodwill for impairment in accordance with Statement of Financial Accounting Standards No. 142 "Goodwill and Other Intangible Assets."Goodwill is tested for impairment between annual tests whenever events or circumstances make it more likely than not that an impairment may have occurred.No goodwill was impaired or disposed of during the first half of2008. During the second quarter of 2008, we acquired net assets with related goodwill of $22 million as part of the purchase of Lovat Inc.See Note 16 for details on the acquisition of these assets. Also during the second quarter of 2008, we acquired net assets with related goodwill of $8 million from other acquisitions. The changes in carrying amount of the goodwill by reportable segment for the six months ended June 30, 2008 were as follows: Building Construction EAME Electric Heavy Construction Industrial Power Infrastructure Large Power Marine & Petroleum All Consolidated (Millions of dollars) Products Operations Power & Mining Systems Development Systems 2 Power 2 Other 1 Total Balance at December 31, 2007 $ 4 $ 51 $ 203 $ 14 $ 478 $ 33 $ 569 $ 60 $ 551 $ 1,963 Acquisitions — 30 30 Other adjustments — 1 1 Balance at June 30, 2008 $ 4 $ 51 $ 203 $ 14 $ 478 $ 33 $ 569 $ 60 $ 582 $ 1,994 1 All Other includes operating segments included in “All Other” category (See Note 13). 2 As discussed in Note 13, our reportable segments were changed in the first quarter of 2008.As a result, goodwill of $60 million was reallocated from the Large Power Systems reportable segment to the newly formed Marine & Petroleum Power reportable segment. 8. Available-For-Sale Securities Financial Products, primarily Cat Insurance, has investments in certain debt and equity securities that have been classified as available-for-sale in accordance with Statement of Financial Accounting Standards No. 115 (SFAS 115), “Accounting for Certain Investments in Debt and Equity Securities” and recorded at fair value based upon quoted market prices. These fair values are included in "Other assets" in the Consolidated Statement of Financial Position. Unrealized gains and losses arising from the revaluation of available-for-sale securities are included, net of applicable deferred income taxes, in equity ("Accumulated other comprehensive income (loss)" in the Consolidated Statement of Financial Position).Realized gains and losses on sales of investments are generally determined using the FIFO ("first-in, first-out") method for debt instruments and the specific identification method for equity securities.Realized gains and losses are included in "Other income (expense)" in the Consolidated Statement of Results of Operations. June 30, 2008 December 31, 2007 Unrealized Unrealized Pretax Net Pretax Net (Millions of dollars) Cost Basis Gains (Losses) Fair Value Cost Basis Gains (Losses) Fair Value Government debt $ 304 $ — $ 304 $ 319 $ 1 $ 320 Corporate bonds 836 (34 ) 802 775 (4 ) 771 Equity securities 181 3 184 168 28 196 Total $ 1,321 $ (31 ) $ 1,290 $ 1,262 $ 25 $ 1,287 Page 16 Investments in an unrealized loss position that are not other-than-temporarily impaired: June 30, 2008 Less than 12 months 1 12 months or more 1 Total (Millions of dollars) Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Government debt $ 110 $ 1 $ 17 $ 1 $ 127 $ 2 Corporate bonds 479 20 123 16 602 36 Equity securities 79 14 5 3 84 17 Total $ 668 $ 35 $ 145 $ 20 $ 813 $ 55 December 31, 2007 Less than 12 months 1 12 months or more 1 Total (Millions of dollars) Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Government debt $ 22 $ — $ 96 $ 1 $ 118 $ 1 Corporate bonds 269 4 163 4 432 8 Equity securities 55 5 1 — 56 5 Total $ 346 $ 9 $ 260 $ 5 $ 606 $ 14 1 Indicates length of time that individual securities have been in a continuous unrealized loss position. The fair value of the available-for-sale debt securities at June 30, 2008, by contractual maturity, is shown below. Expected maturities will differ from contractual maturities because borrowers may have the right to prepay and creditors may have the right to call obligations. (Millions of dollars) Fair Value Due in one year or less $ 86 Due after one year through five years $ 223 Due after five years through ten years $ 246 Due after ten years $ 551 Proceeds from sales of investments in debt and equity securities during the three and six months ended June 30, 2008 were $69million and $173 million, respectively.Proceeds from sales of investments in debt and equity securities during the three and six months ended June 30, 2007 were $57million and $119 million, respectively. Gross gains of $3 million and $11 million, and gross losses of $3 million and $9 million were included in current earnings for the three and six months ended June 30, 2008, respectively.Gross gains of $2 million and $6 million, and gross losses of $1 million and $1 million were included in current earnings for the three and six months ended June 30, 2007, respectively. Page 17 9. Postretirement Benefits A.Pension and postretirement benefit plan costs (Millions of dollars) U.S. Pension Benefits Non-U.S. Pension Benefits Other Postretirement Benefits June 30, June 30, June 30, 2008 2007 2008 2007 2008 2007 For the three months ended: Components of net periodic benefit cost: Service cost $ 50 $ 46 $ 21 $ 17 $ 21 $ 23 Interest cost 157 149 39 31 77 74 Expected return on plan assets (221 ) (210 ) (50 ) (41 ) (35 ) (33 ) Amortization of: Net asset existing at adoption of SFAS 87/106 — — — 1 1 1 Prior service cost /(credit) 1 8 15 1 2 (9 ) (9 ) Net actuarial loss /(gain) 34 53 8 14 16 19 Adjustment for subsidiary pension plan 2 — 44 — Total cost included in operating profit $ 28 $ 97 $ 19 $ 24 $ 71 $ 75 (Millions of dollars) U.S. Pension Benefits Non-U.S. Pension Benefits Other Postretirement Benefits June 30, June 30, June 30, 2008 2007 2008 2007 2008 2007 For the six months ended: Components of net periodic benefit cost: Service cost $ 100 $ 92 $ 42 $ 35 $ 43 $ 45 Interest cost 314 298 78 63 154 148 Expected return on plan assets (441 ) (420 ) (100 ) (82 ) (69 ) (65 ) Amortization of: Net asset existing at adoption of SFAS 87/106 — — — 1 1 1 Prior service cost /(credit) 1 16 29 2 3 (18 ) (18 ) Net actuarial loss /(gain) 67 107 16 27 32 39 Adjustment for subsidiary pension plan 2 — 44 — Total cost included in operating profit $ 56 $ 150 $ 38 $ 47 $ 143 $ 150 Weighted-average assumptions used to determine net cost: Discount rate 5.8 % 5.5 % 5.3 % 4.8 % 5.8 % 5.5 % Expected return on plan assets 9.0 % 9.0 % 7.6 % 7.7 % 9.0 % 9.0 % Rate of compensation increase 4.5 % 4.0 % 4.0 % 4.0 % 4.4 % 4.0 % 1 Prior service costs for both pension and other postretirement benefits are generally amortized using the straight-line method over the average remaining service period to the full retirement eligibility date of employees expected to receive benefits from the plan amendment.For other postretirement benefit plans in which all or almost all of the plan's participants are fully eligible for benefits under the plan, prior service costs are amortized using the straight-line method over the remaining life expectancy of those participants. 2 Second quarter 2007 charge to recognize previously unrecorded liabilities related to a subsidiary pension plan. Although we have no ERISA (Employee Retirement Income Security Act) funding requirements in 2008, we made $215 million of contributions to pension plans during the six months ended June 30, 2008 and we currently anticipate additional contributions of approximately $215 million during the remainder of the year. As discussed in Note 2, we adopted the year-end measurement date provisions of SFAS 158 as of January 1, 2008. Page 18 B.Defined contribution benefit plan costs Total company costs related to U.S. and non-U.S. defined contribution plans were as follows: Three Months Ended June 30, Six Months Ended June 30, (Millions of dollars) 2008 2007 2008 2007 U.S. Plans $ 36 $ 49 $ 83 $ 103 Non-U.S. Plans 9 7 17 15 $ 45 $ 56 $ 100 $ 118 10. Guarantees and Product Warranty We have guaranteed to repurchase loans of certain Caterpillar dealers from third-party lenders in the event of default. These guarantees arose in conjunction with Cat Financial's relationship with third-party dealers who sell Caterpillar equipment. These guarantees generally have one-year terms and are secured, primarily by dealer assets. Additionally, we have provided an indemnity to a third-party insurance company for potential losses related to performance bonds issued on behalf of Caterpillar dealers.The bonds are issued to insure governmental agencies against nonperformance by certain Caterpillar dealers. We provide loan guarantees to third-party lenders for financing associated with machinery purchased by customers. The loan guarantees are for the possibility that the customers will become insolvent.These guarantees have varying terms and are secured by the machinery. In addition, Cat Financial participates in standby letters of credit issued to third parties on behalf of their customers. These standby letters of credit have varying terms and beneficiaries, and are secured by customer assets. Cat Financial has provided a limited indemnity to a third-party bank for $28 million resulting from the assignment of certain leases to that bank. The indemnity is for the possibility that the insurers of these leases would become insolvent. The indemnity expires December15, 2012 and is unsecured. No loss has been experienced or is anticipated under any of these guarantees. At June 30, 2008 and December31, 2007, the related liability was $14 million and $12 million, respectively. The maximum potential amounts of future payments (undiscounted and without reduction for any amounts that may possibly be recovered under recourse or collateralized provisions) we could be required to make under the guarantees are as follows: (Millions of dollars) June 30, December 31, 2008 2007 Guarantees with Caterpillar dealers $ 389 $ 363 Guarantees with customers 159 53 Limited indemnity 28 30 Guarantees – other 39 39 Total guarantees $ 615 $ 485 Our product warranty liability is determined by applying historical claim rate experience to the current field population and dealer inventory.Generally, historical claim rates are based on actual warranty experience for each product by machine model/engine size.Specific rates are developed for each product build month and are updated monthly based on actual warranty claim experience. (Millions of dollars) 2008 Warranty liability, January 1 $ 1,045 Reduction in liability (payments) (526 ) Increase in liability (new warranties) 602 Warranty liability, June 30 $ 1,121 Page 19 (Millions of dollars) 2007 Warranty liability, January 1 $ 953 Reduction in liability (payments) (906 ) Increase in liability (new warranties) 998 Warranty liability, December 31 $ 1,045 11. Computations of Profit Per Share Three Months Ended June 30, Six Months Ended June 30, (Dollars in millions except per share data) 2008 2007 2008 2007 I. Profit for the period (A): $ 1,106 $ 823 $ 2,028 $ 1,639 II. Determination of shares (in millions): Weighted-average number of common shares outstanding (B) 614.3 640.5 616.0 642.4 Shares issuable on exercise of stock awards, net of shares assumedto be purchased out of proceeds at average market price 21.2 22.3 21.0 21.9 Average common shares outstanding for fully diluted computation (C) 635.5 662.8 637.0 664.3 III. Profit per share of common stock: Assuming no dilution (A/B) $ 1.80 $ 1.28 $ 3.29 $ 2.55 Assuming full dilution (A/C) $ 1.74 $ 1.24 $ 3.18 $ 2.47 SARs and stock options to purchase 4,871,995 common shares were outstanding for both the three and six months ended June 30, 2008, but were not included in the computation of diluted earnings per share because the effect would have been antidilutive.For the three and six months ended June 30, 2007, there were outstanding SARs and stock options to purchase 4,722,571 and 13,874,110 common shares, respectively, which were antidilutive. 12. Environmental, Legal and Tax Matters The company is regulated by federal, state and international environmental laws governing our use, transport and disposal of substances and control of emissions. In addition to governing our manufacturing and other operations, these laws often impact the development of our products, including, but not limited to, required compliance with air emissions standards applicable to internal combustion engines. Compliance with these existing laws has not had a material impact on our capital expenditures, earnings or competitive position. We are engaged in remedial activities at a number of locations, often with other companies, pursuant to federal and state laws.When it is probable we will pay remedial costs at a site, and those costs can be reasonably estimated, the costs are charged against our earnings.In formulating that estimate, we do not consider amounts expected to be recovered from insurance companies or others.The amount recorded for environmental remediation is not material and is included in “Accrued expenses” in the Consolidated Statement of Financial Position. We cannot reasonably estimate costs at sites in the very early stages of remediation.Currently, we have a few sites in the very early stages of remediation, and there is no more than a remote chance that a material amount for remedial activities at any individual site, or at all sites in the aggregate, will be required. On May 14, 2007, the U.S. Environmental Protection Agency (EPA) issued a Notice of Violation to Caterpillar Inc., alleging various violations of Clean Air Act Sections 203, 206 and 207.EPA claims that Caterpillar violated such sections by shipping engines and catalytic converter after-treatment devices separately, introducing into commerce a number of uncertified and/or misbuilt engines, and failing to timely report emissions-related defects.Caterpillar is currently engaging in negotiations with EPA to resolve these issues, but it is too early in the process to place precise estimates on the potential exposure to penalties.However, Caterpillar is cooperating with EPA and, based upon initial discussions, and although penalties could potentially exceed $100,000, management does not believe that this issue will have a material adverse impact on our financial position. Page 20 We have disclosed certain individual legal proceedings in this filing.Additionally, we are involved in other unresolved legal actions that arise in the normal course of business. The most prevalent of these unresolved actions involve disputes related to product design, manufacture and performance liability (including claimed asbestos and welding fumes exposure), contracts, employment issues or intellectual property rights.Although it is not possible to predict with certainty the outcome of these unresolved legal actions, we believe that these actions will not individually or in the aggregate have a material adverse effect on our consolidated financial position, liquidity or results of operations. On September 29, 2004, Kruse Technology Partnership (Kruse) filed a lawsuit against Caterpillar in the United States District Court for the Central District of California alleging that certain Caterpillar engines built from October 2002 to the present infringe upon certain claims of three of Kruse's patents on engine fuel injection timing and combustion strategies.Kruse seeks monetary damages, injunctive relief and a finding that the alleged infringement by Caterpillar was willful.Caterpillar denies Kruse's allegations, believes they are without merit and filed a counterclaim seeking a declaration from the court that Caterpillar is not infringing upon Kruse's patents and that the patents are invalid and unenforceable.The counterclaim filed by Caterpillar is pending, and no trial date is currently scheduled.In the opinion of management, the ultimate disposition of this matter will not have a material adverse effect on our consolidated financial position, liquidity or results of operations. We have recorded income tax expense at U.S. tax rates on all profits, except for undistributed profits of non-U.S. subsidiaries which are considered indefinitely reinvested.It is reasonably possible that a change in assertion related to undistributed profits of certain non-U.S. subsidiaries will be made in the next year.We do not expect these changes to have an adverse impact on our consolidated financial position, liquidity or results of operations. 13. Segment Information A. Basis for segment information Caterpillar is organized based on a decentralized structure that has established responsibilities to continually improve business focus and increase our ability to react quickly to changes in the global business cycle, customer needs and competitors' actions. Our current structure uses a product, geographic matrix organization comprised of multiple profit and cost center divisions. In the first quarter of 2008, our internal measurement system was changed to reflect a revised set of responsibilities for divisions as follows: § Product and component divisions are profit centers primarily responsible for product management, development, external sales and ongoing support. Inter-segment sales of components may also be a source of revenue for these divisions. Previously product division revenue was primarily inter-segment sales of finished products to machinery marketing divisions. § Manufacturing divisions are profit centers primarily responsible for the manufacture of products and/or components within a geographic region. Inter-segment sales of components, machines and/or engines to product divisions are the primary sources of revenue for these divisions. Previously manufacturing divisions’ inter-segment sales were primarily to machinery marketing or product divisions. § Service divisions are cost centers primarily responsible for the performance of corporate functions and to provide centralized services.They also perform certain support functions globally (e.g. Finance, Information Technology, and Human Resources) that were previously included in product, component, manufacturing, and machinery marketing divisions. § Machinery marketing divisions are cost centers primarily responsible for marketing through dealers within a geographic region.These divisions were previously profit centers responsible for external sales. Caterpillar is a highly integrated company. Some product and component divisions also have marketing and/or manufacturing responsibilities. In addition, some geographically based manufacturing divisions also have product management, development, external sales and ongoing support responsibilities.One of our profit centers provides various financial services to our customers and dealers. Also in the first quarter of 2008, a new profit center was formed through restructuring the Large Power Systems and Power Systems & OEM Solutions reportable segments.The new profit center, Marine & Petroleum Power Division is a reportable segment primarily responsible for the product management, development, marketing, external sales and ongoing support of reciprocating engines supplied to the marine and petroleum industries.The division also includes manufacturing of certain reciprocating engines for marine, petroleum and electric power applications.In addition, certain marketing functions previously included in Power Systems & OEM Solutions were transferred to Large Power Systems and Motion & Power Control Division (included in “All Other”). Page 21 The segment information for 2007 has been retrospectively adjusted to conform to the 2008 presentation. We have developed an internal measurement system to evaluate performance and to drive continuous improvement. This measurement system, which is not based on U.S. GAAP, is intended to motivate desired behavior of employees and drive performance.It is not intended to measure a division's contribution to enterprise results. The sales and cost information used for internal purposes varies significantly from our consolidated externally reported information, resulting in substantial reconciling items.Each division has specific performance targets and is evaluated and compensated based on achieving those targets. Performance targets differ from division to division; therefore, meaningful comparisons cannot be made among the profit, service or machinery marketing divisions.It is the comparison of actual results to budgeted results that makes our internal reporting valuable to management.Consequently, we feel that the financial information required by Statement of Financial Accounting Standards No. 131 (SFAS 131), "Disclosures about Segments of an Enterprise and Related Information" has limited value for our external readers. Due to Caterpillar's high level of integration and our concern that segment disclosures based on SFAS 131 requirements have limited value to external readers, we are continuing to disclose financial results for our three principal lines of business (Machinery, Engines and Financial Products) in our Management's Discussion and Analysis beginning on page 31. B. Description of segments The profit center divisions meet the SFAS131 definition of "operating segments;" however, the service and machinery marketing divisions do not.Following is a brief description of our nine reportable segments and the business activities included in the “All Other” category. Building Construction Products: Primarily responsible for product management, development, manufacture, external sales and ongoing support of light construction machines and select work tools. EAME Operations: Primarily responsible for the manufacture of medium and large excavators, medium wheel loaders, articulated trucks, medium track-type tractors, wheel and small excavators, and certain machine components in Europe, Africa, and the Commonwealth of Independent States (CIS).Also responsible for product management, development, manufacture, external sales and ongoing support of paving products and select work tools. Electric Power:Primarily responsible for product management, development, manufacture, marketing, external sales and ongoing support of reciprocating engine powered generator sets as well as integrated systems used in the electric power generation industry. Heavy Construction & Mining: Primarily responsible for product management, development, external sales and ongoing support of mining trucks, quarry and construction trucks, large and medium track-type tractors, large wheel loaders, wheel tractor scrapers and track-type loaders. Industrial Power Systems: Primarily responsible for product management, development, manufacture and ongoing support of reciprocating engines supplied to industrial, agricultural, electric power and marine industries and Caterpillar machinery.Also responsible for the marketing and external sales of industrial, agricultural and certain electric power engines. Infrastructure Development:Primarily responsible for product management, development, external sales and ongoing support of medium wheel loaders, medium and large excavators, motor graders, articulated trucks, powertrain components, and wheeled excavators. Large Power Systems:Primarily responsible for product management, development, manufacture and ongoing support of reciprocating engines supplied to Caterpillar machinery and the electric power, on-highway vehicle, petroleum, marine and industrial industries.Also responsible for engine component manufacturing and the marketing and external sales of on-highway vehicle engines. Marine & Petroleum Power: Primarily responsible for the product management, development, marketing, external sales and ongoing support of reciprocating engines supplied to the marine and petroleum industries.The division also includes manufacturing of certain reciprocating engines for marine, petroleum and electric power applications. Financing& Insurance Services:Provides financing to customers and dealers for the purchase and lease of Caterpillar and other equipment, as well as some financing for Caterpillar sales to dealers.Financing plans include operating and finance leases, installment sale contracts, working capital loans and wholesale financing plans. The division also provides various forms of insurance to customers and dealers to help support the purchase and lease of our equipment. Page 22 All Other:Primarily includes activities such as: the regional manufacturing of construction and mining machinery and components in Latin America, North America and Asia; the design, manufacture, marketing, external sales and ongoing support of machinery and engine components, electronics, and control systems; the design, manufacture, marketing, external sales and ongoing support of turbines; logistics services for Caterpillar and other companies; the design, manufacture, remanufacture, maintenance and services of rail-related products and services; remanufacturing of Caterpillar engines and components and remanufacturing services for other companies; and the design, manufacture, external sales and ongoing support of forestry machinery. C. Segment measurement and reconciliations There are several accounting differences between our segment reporting and our external reporting. Our segments are measured on an accountable basis; therefore, only those items for which divisional management is directly responsible are included in the determination of segment profit (loss) and assets. The following is a list of the more significant accounting differences: § Generally, liabilities are managed at the corporate level and are not included in segment operations. Segment accountable assets generally include inventories, receivables and property, plant and equipment. § Segment inventories and cost of sales are valued using a current cost methodology. § Postretirement benefit expenses are split; segments are generally responsible for service and prior services costs, with the remaining elements of net periodic benefit cost included as a methodology difference. § Currency exposures are generally managed at the corporate level and the effects of changes in exchange rates on results of operations within the year are not included in segment results.The net difference created in the translation of revenues and costs between exchange rates used for U.S. GAAP reporting and exchange rates used for segment reporting are recorded as a methodology difference. § Interest expense is imputed (i.e., charged) to profit centers based on their level of accountable assets. § Accountable profit is determined on a pretax basis. Effective the first quarter of 2008 we made the following changes to our segment reporting methodology: § Manufacturing divisions value inter-segment sales of machines on a manufacturing fee basis.Previously these transactions were valued at market-based transfer prices. § Service divisions are primarily treated as cost centers.Previously, service divisions primarily charged segments for services provided. § Machinery marketing divisions are treated as cost centers.These divisions were previously treated as profit centers responsible for external sales.External sales are now the responsibility of product divisions. The information for 2007 has been retrospectively adjusted to conform to the 2008 presentation. Reconciling items are created based on accounting differences between segment reporting and our consolidated, external reporting. Please refer to pages 24 to 27 for financial information regarding significant reconciling items. Most of our reconciling items are self-explanatory given the above explanations of accounting differences. However, for the reconciliation of profit, we have grouped the reconciling items as follows: § Cost centers:The costs related to service and machinery marketing divisions are primarily treated as cost centers and are not charged to segments. § Corporate costs: Certain corporate costs are not charged to our segments. These costs are related to corporate requirements and strategies that are considered to be for the benefit of the entire organization. § Timing: Timing differences in the recognition of costs between segment reporting and consolidated external reporting. § Methodology differences: See previous discussion of significant accounting differences between segment reporting and consolidated external reporting. Page 23 Business Segments Three Months Ended June 30, (Millions of dollars) Machinery and Engines 2008 Building Construction Products EAME Operations Electric Power Heavy Construction & Mining Industrial Power Systems Infrastructure Development Large Power Systems Marine & Petroleum Power All Other Total Machinery & Engines Financing & Insurance Services Total External sales and revenues $ 1,024 $ 300 $ 891 $ 2,501 $ 561 $ 2,657 $ 877 $ 975 $ 2,976 $ 12,762 $ 963 $ 13,725 Inter-segment sales & revenues 15 798 (9 ) 40 236 21 1,313 22 2,817 5,253 6 5,259 Total sales and revenues $ 1,039 $ 1,098 $ 882 $ 2,541 $ 797 $ 2,678 $ 2,190 $ 997 $ 5,793 $ 18,015 $ 969 $ 18,984 Depreciation and amortization $ 6 $ 25 $ 5 $ 3 $ 13 $ 1 $ 46 $ 4 $ 149 $ 252 $ 190 $ 442 Imputed interest expense $ 5 $ 13 $ 6 $ 3 $ 6 $ 5 $ 14 $ 2 $ 89 $ 143 $ 280 $ 423 Accountable profit (loss) $ 78 $ 101 $ 110 $ 458 $ 78 $ 276 $ 254 $ 154 $ 758 $ 2,267 $ 190 $ 2,457 Accountable assets at June 30, 2008 $ 624 $ 1,694 $ 837 $ 488 $ 837 $ 704 $ 1,926 $ 496 $ 11,947 $ 19,553 $ 33,159 $ 52,712 Capital Expenditures $ 7 $ 44 $ 7 $ — $ 25 $ — $ 67 $ 11 $ 239 $ 400 $ 414 $ 814 Machinery and Engines 2007 Building Construction Products EAME Operations Electric Power Heavy Construction & Mining Industrial Power Systems Infrastructure Development Large Power Systems Marine & Petroleum Power All Other Total Machinery & Engines Financing & Insurance Services Total External sales and revenues $ 798 $ 277 $ 737 $ 2,245 $ 447 $ 2,218 $ 771 $ 728 $ 2,325 $ 10,546 $ 913 $ 11,459 Inter-segment sales & revenues 11 666 — 19 156 13 1,140 18 2,373 4,396 — 4,396 Total sales and revenues $ 809 $ 943 $ 737 $ 2,264 $ 603 $ 2,231 $ 1,911 $ 746 $ 4,698 $ 14,942 $ 913 $ 15,855 Depreciation and amortization $ 8 $ 22 $ 6 $ — $ 16 $ — $ 43 $ 3 $ 125 $ 223 $ 165 $ 388 Imputed interest expense $ 4 $ 11 $ 5 $ 3 $ 5 $ 4 $ 14 $ 4 $ 79 $ 129 $ 282 $ 411 Accountable profit (loss) $ 43 $ 114 $ 86 $ 445 $ 41 $ 282 $ 171 $ 51 $ 548 $ 1,781 $ 203 $ 1,984 Accountable assets at December 31, 2007 $ 648 $ 1,553 $ 826 $ 494 $ 715 $ 476 $ 1,740 $ 397 $ 11,141 $ 17,990 $ 30,571 $ 48,561 Capital Expenditures $ 6 $ 31 $ 5 $ — $ 21 $ — $ 54 $ 3 $ 166 $ 286 $ 376 $ 662 Business Segments Six Months Ended June 30, (Millions of dollars) Machinery and Engines 2008 Building Construction Products EAME Operations Electric Power Heavy Construction & Mining Industrial Power Systems Infrastructure Development Large Power Systems Marine & Petroleum Power All Other Total Machinery & Engines Financing & Insurance Services Total External sales and revenues $ 1,914 $ 523 $ 1,605 $ 4,765 $ 1,051 $ 4,969 $ 1,679 $ 1,792 $ 5,392 $ 23,690 $ 1,942 $ 25,632 Inter-segment sales & revenues 28 1,537 13 76 444 39 2,426 31 5,410 10,004 6 10,010 Total sales and revenues $ 1,942 $ 2,060 $ 1,618 $ 4,841 $ 1,495 $ 5,008 $ 4,105 $ 1,823 $ 10,802 $ 33,694 $ 1,948 $ 35,642 Depreciation and amortization $ 12 $ 49 $ 11 $ 5 $ 28 $ 2 $ 88 $ 7 $ 293 $ 495 $ 379 $ 874 Imputed interest expense $ 10 $ 25 $ 12 $ 7 $ 12 $ 9 $ 27 $ 5 $ 171 $ 278 $ 569 $ 847 Accountable profit (loss) $ 218 $ 190 $ 182 $ 846 $ 129 $ 520 $ 503 $ 260 $ 1,359 $ 4,207 $ 399 $ 4,606 Accountable assets at June 30, 2008 $ 624 $ 1,694 $ 837 $ 488 $ 837 $ 704 $ 1,926 $ 496 $ 11,947 $ 19,553 $ 33,159 $ 52,712 Capital Expenditures $ 12 $ 76 $ 14 $ — $ 37 $ — $ 150 $ 24 $ 394 $ 707 $ 720 $ 1,427 Machinery and Engines 2007 Building Construction Products EAME Operations Electric Power Heavy Construction & Mining Industrial Power Systems Infrastructure Development Large Power Systems Marine & Petroleum Power All Other Total Machinery & Engines Financing & Insurance Services Total External sales and revenues $ 1,518 $ 510 $ 1,406 $ 4,214 $ 857 $ 4,150 $ 1,473 $ 1,365 $ 4,297 $ 19,790 $ 1,788 $ 21,578 Inter-segment sales & revenues 21 1,269 — 32 341 27 2,140 27 4,699 8,556 1 8,557 Total sales and revenues $ 1,539 $ 1,779 $ 1,406 $ 4,246 $ 1,198 $ 4,177 $ 3,613 $ 1,392 $ 8,996 $ 28,346 $ 1,789 $ 30,135 Depreciation and amortization $ 15 $ 45 $ 12 $ 1 $ 33 $ 1 $ 83 $ 5 $ 240 $ 435 $ 320 $ 755 Imputed interest expense $ 9 $ 22 $ 11 $ 5 $ 10 $ 7 $ 27 $ 8 $ 153 $ 252 $ 556 $ 808 Accountable profit (loss) $ 83 $ 219 $ 146 $ 844 $ 73 $ 522 $ 345 $ 141 $ 1,099 $ 3,472 $ 388 $ 3,860 Accountable assets at December 31, 2007 $ 648 $ 1,553 $ 826 $ 494 $ 715 $ 476 $ 1,740 $ 397 $ 11,141 $ 17,990 $ 30,571 $ 48,561 Capital Expenditures $ 13 $ 54 $ 3 $ — $ 30 $ — $ 89 $ 7 $ 277 $ 473 $ 634 $ 1,107 Page 24 Reconciliation of Sales and Revenues: (Millions of dollars) Machinery and Engines Financing & Insurance Services Consolidating Adjustments Consolidated Total Three Months Ended June 30, 2008: Total external sales and revenues from business segments $ 12,762 $ 963 $ — $ 13,725 Other 35 (53 ) (83 ) 1 (101 ) Total sales and revenues $ 12,797 $ 910 $ (83 ) $ 13,624 Three Months Ended June 30, 2007: Total external sales and revenues from business segments $ 10,546 $ 913 $ — $ 11,459 Other 67 (67 ) (103 ) 1 (103 ) Total sales and revenues $ 10,613 $ 846 $ (103 ) $ 11,356 1 Elimination of Financial Products revenues from Machinery and Engines. Reconciliation of Sales and Revenues: (Millions of dollars) Machinery and Engines Financing & Insurance Services Consolidating Adjustments Consolidated Total Six Months Ended June 30, 2008: Total external sales and revenues from business segments $ 23,690 $ 1,942 $ — $ 25,632 Other 86 (120 ) (178 ) 1 (212 ) Total sales and revenues $ 23,776 $ 1,822 $ (178 ) $ 25,420 Six Months Ended June 30, 2007: Total external sales and revenues from business segments $ 19,790 $ 1,788 $ — $ 21,578 Other 144 (143 ) (207 ) 1 (206 ) Total sales and revenues $ 19,934 $ 1,645 $ (207 ) $ 21,372 1 Elimination of Financial Products revenues from Machinery and Engines. Page 25 Reconciliation of Profit Before Taxes: (Millions of dollars) Machinery and Engines Financing & Insurance Services Consolidated Total Three Months Ended June 30, 2008: Total accountable profit from business segments $ 2,267 $ 190 $ 2,457 Cost centers (457 ) — (457 ) Corporate costs (365 ) — (365 ) Timing (60 ) — (60 ) Methodology differences: Inventory/cost of sales (45 ) — (45 ) Postretirement benefit expense (21 ) — (21 ) Financing costs 29 — 29 Equity in profit of unconsolidated affiliated companies (10 ) — (10 ) Other methodology difference 4 (2 ) 2 Total profit before taxes $ 1,342 $ 188 $ 1,530 Three Months Ended June 30, 2007: Total accountable profit from business segments $ 1,781 $ 203 $ 1,984 Cost centers (425 ) — (425 ) Corporate costs (270 ) — (270 ) Timing (5 ) — (5 ) Methodology differences: Inventory/cost of sales (13 ) — (13 ) Postretirement benefit expense (56 ) — (56 ) Financing costs (17 ) — (17 ) Equity in profit of unconsolidated affiliated companies (4 ) (1 ) (5 ) Currency 22 — 22 Other methodology difference (12 ) — (12 ) Total profit before taxes $ 1,001 $ 202 $ 1,203 Reconciliation of Profit Before Taxes: (Millions of dollars) Machinery and Engines Financing & Insurance Services Consolidated Total Six Months Ended June 30, 2008: Total accountable profit from business segments $ 4,207 $ 399 $ 4,606 Cost centers (922 ) — (922 ) Corporate costs (637 ) — (637 ) Timing (93 ) — (93 ) Methodology differences: Inventory/cost of sales (29 ) — (29 ) Postretirement benefit expense (43 ) — (43 ) Financing costs 42 — 42 Equity in profit of unconsolidated affiliated companies (21 ) — (21 ) Currency (44 ) — (44 ) Other methodology difference 4 (2 ) 2 Total profit before taxes $ 2,464 $ 397 $ 2,861 Six Months Ended June 30, 2007: Total accountable profit from business segments $ 3,472 $ 388 $ 3,860 Cost centers (841 ) — (841 ) Corporate costs (534 ) — (534 ) Timing 12 — 12 Methodology differences: Inventory/cost of sales 17 — 17 Postretirement benefit expense (106 ) — (106 ) Financing costs (37 ) — (37 ) Equity in profit of unconsolidated affiliated companies (22 ) (2 ) (24 ) Currency 36 — 36 Other methodology difference (12 ) 4 (8 ) Total profit before taxes $ 1,985 $ 390 $ 2,375 Page 26 Reconciliation of Assets: (Millions of dollars) Machinery and Engines Financing & Insurance Services Consolidating Adjustments Consolidated Total June 30, 2008: Total accountable assets from business segments $ 19,553 $ 33,159 $ — $ 52,712 Items not included in segment assets: Cash and short-term investments 478 304 — 782 Intercompany trade receivables 111 476 (587 ) — Trade and other receivables 28 — — 28 Investment in unconsolidated affiliated companies 559 — (31 ) 528 Investment in Financial Products 4,282 — (4,282 ) — Deferred income taxes and prepaids 2,791 145 (314 ) 2,622 Intangible assets and other assets 1,210 60 — 1,270 Cost center assets 2,087 — — 2,087 Liabilities included in segment assets 2,947 20 — 2,967 Inventory methodology differences (2,560 ) — — (2,560 ) Other 294 (277 ) — 17 Total assets $ 31,780 $ 33,887 $ (5,214 ) $ 60,453 December 31, 2007: Total accountable assets from business segments $ 17,990 $ 30,571 $ — $ 48,561 Items not included in segment assets: Cash and short-term investments 862 260 — 1,122 Intercompany trade receivables 366 113 (479 ) — Trade and other receivables 272 — — 272 Investment in unconsolidated affiliated companies 461 — (24 ) 437 Investment in Financial Products 3,948 — (3,948 ) — Deferred income taxes and prepaids 2,701 138 (339 ) 2,500 Intangible assets and other assets 1,210 63 — 1,273 Cost center assets 1,765 — — 1,765 Liabilities included in segment assets 2,664 20 — 2,684 Inventory methodology differences (2,482 ) — — (2,482 ) Other 295 (295 ) — — Total assets $ 30,052 $ 30,870 $ (4,790 ) $ 56,132 14. Fair Value Measurements We adopted SFAS 157, “Fair Value Measurements” as of January 1, 2008. See Note 2 for additional information.SFAS 157 defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants.SFAS 157 also specifies a fair value hierarchy based upon the observability of inputs used in valuation techniques.Observable inputs (highest level) reflect market data obtained from independent sources, while unobservable inputs (lowest level) reflect internally developed market assumptions.In accordance with SFAS 157, fair value measurements are classified under the following hierarchy: § Level 1 – Quoted prices for identical instruments in active markets. § Level 2 – Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs or significant value-drivers are observable in active markets. § Level 3 – Model-derived valuations in which one or more significant inputs or significant value-drivers are unobservable. When available, we use quoted market prices to determine fair value, and we classify such measurements within Level 1.In some cases where market prices are not available, we make use of observable market based inputs to calculate fair value, in which case the measurements are classified within Level 2.If quoted or observable market prices are not available, fair value is based upon internally developed models that use, where possible, current market-based parameters such as interest rates, yield curves, currency rates, etc.These measurements are classified within Level 3. Page 27 Fair value measurements are classified according to the lowest level input or value-driver that is significant to the valuation.A measurement may therefore be classified within Level 3 even though there may be significant inputs that are readily observable. Available-for-sale securities Our available-for-sale securities include a mix of equity and debt instruments (see Note 8 for additional information).Fair values for our government debt and equity securities are based upon valuations for identical instruments in active markets.Fair values for corporate bonds are based upon prices obtained from independent third-party pricing services.The third-party pricing services employ various models that take into consideration such market-based factors as recent sales, risk-free yield curves and prices of similarly rated bonds. Securitized retained interests The fair value of securitized retained interests is based upon a valuation model that calculates the present value of future expected cash flows using key assumptions for credit losses, prepayment speeds and discount rates.These assumptions are based on our historical experience, market trends and anticipated performance relative to the particular assets securitized. Derivative financial instruments The fair value of interest rate swap derivatives is primarily based on third-party pricing service models.These models use discounted cash flows that utilize the appropriate market-based forward swap curves and zero-coupon interest rates. The fair value of foreign currency forward contracts is based on a valuation model that discounts cash flows resulting from the differential between the contract price and the market-based forward rate. Guarantees The fair value of guarantees is based upon the premium we would require to issue the same guarantee in a stand-alone arm’s-length transaction with an unrelated party. If quoted or observable market prices are not available, fair value is based upon internally developed models that utilize current market-based assumptions. Assets and liabilities measured at fair value, primarily related to Financial Products, included in our Consolidated Statement of Financial Position as of June 30, 2008 are summarized below: (Millions of dollars) June 30, 2008 Level 1 Level 2 Level 3 Total Assets / Liabilities, at Fair Value Assets Available-for-sale securities (long-term investments) $ 193 $ 1,097 $ — $ 1,290 Securitized retainedinterests — — 84 84 Total Assets $ 193 $ 1,097 $ 84 $ 1,374 Liabilities Derivative financial instruments $ — $ 106 $ — $ 106 Guarantees — — 14 14 Total Liabilities $ — $ 106 $ 14 $ 120 Below is a roll-forward of assets and liabilities measured at fair value using Level 3 inputs for the six months ended June 30, 2008.These instruments, primarily related to Cat Financial, were valued using pricing models that, in management’s judgment, reflect the assumptions a marketplace participant would use. (Millions of dollars) Securitized Retained Interests Guarantees Balance at December 31, 2007 $ 49 $ 12 Total gains or losses (realized / unrealized) Included in earnings (2 ) — Included in other comprehensive income (loss) (4 ) — Purchases, issuances, and settlements 41 2 Balance at June 30, 2008 $ 84 $ 14 Page 28 The amount of total net losses for the six months ended June 30, 2008 included in earnings attributable to the change in unrealized gains and losses relating to assets still held at June 30, 2008 was $1 million on securitized retained interests. Gains and losses included in earnings are reported in Revenues of Financial Products. 15. Securitizations Cat Financial periodically sells certain finance receivables related to retail installment sale contracts and finance leases to special purpose entities (SPEs) as part of their asset-backed securitization program (program). The SPEs, typically trusts, are considered to be qualifying special purpose entities (QSPEs) and thus, in accordance with SFAS 140, "Accounting for Transfers and Servicing of Financial Assets and Extinguishment of Liabilities," are not consolidated. The QSPEs issue debt to pay for the finance receivables they acquire from Cat Financial.The primary source for repayment of the debt is the cash flows generated from the finance receivables owned by the QSPEs.The assets of the QSPEs are legally isolated and are not available to pay the creditors of Cat Financial or any other affiliate of Cat Financial.For bankruptcy analysis purposes, Cat Financial has sold the finance receivables to the QSPEs in a true sale and the QSPEs are separate legal entities. Cat Financial retains interests in the finance receivables that are sold through their program.These retained interests are generally subordinate to the investors’ interests and are included in “Other assets” in the Consolidated Statement of Financial Position.Cat Financial determines the fair value based on discounted cash flow models that incorporate assumptions including credit losses, prepayment speeds and discount rates.These assumptions are based on historical experience, market trends and anticipated performance relative to the particular assets securitized. During the second quarter of 2008, Cat Financial sold certain finance receivables related to retail installment sale contracts and finance leases to an SPE as part of their program.Net cash proceeds received were $600 million and a net gain of $12 million was recorded in “Revenues of Financial Products”.Retained interests include subordinated certificates with an initial fair value of $27 million, an interest in future cash flows (excess) with an initial fair value of $8 million and a reserve account with an initial fair value of $9 million.Significant assumptions used to estimate the fair value of the retained interests include a 7.2 percent discount rate, a weighted-average prepayment rate of 14.5 percent and expected credit losses of 1.55 percent.Cat Financial also retains servicing responsibilities for which they receive a fee of approximately 1 percent of the remaining value of the finance receivables.A servicing asset or liability is generally not recorded since the servicing fee is considered market compensation. During the second quarter of 2008, the credit loss assumptions used to determine the fair value of our retained interests in the 2006 and 2007 securitization transactions were revised to reflect an increase in expected credit losses due to the continued softening ofthe U.S. housing industry.This resulted in a $7 million impairment charge to the retained interests, which was recorded in “Revenues of Financial Products”. The fair value of the retained interests in all securitizations of retail finance receivables outstanding totaled $84 million and $49 million at June 30, 2008 and December 31, 2007, respectively. 16. Alliances and Acquisitions Lovat Inc. In April 2008, Caterpillar acquired 100 percent of the equity in privately held Lovat Inc. (Lovat) for approximately $49 million.Based in Toronto, Canada, Lovat is a leadingmanufacturer of tunnel boring machines used globally in the construction of subway, railway, road, sewer, water main, mine access, and high voltage cable and telecommunications tunnels.Expansion into the tunnel boring business is a strong fit with our strategic direction and the customers we serve around the world. The transaction was financed with available cash and commercial paper borrowings.Net tangible assets acquired and liabilities assumed of $10 million were recorded at their fair values.Finite-lived intangible assets acquired of $17 million related to customer relationships, intellectual property and trade names are being amortized on a straight-line basis over a weighted-average amortization period of approximately 6 years.Goodwill of $22 million, non-deductible for income tax purposes, represents the excess of cost over the fair value of net tangible and finite-lived intangible assets acquired.These values represent a preliminary allocation of the purchase price subject to finalization of fair value appraisals and other post-closing procedures.The results of the acquired business for the period from the acquisition date are included in the accompanying consolidated financial statements and reported in the “All Other” category in Note 13.Assuming this transaction had been made at the beginning of any period presented, the consolidated pro forma results would not be materially different from reported results. Page 29 17. Subsequent Event Shin Caterpillar Mitsubishi Ltd. (SCM) On August 1, 2008, SCM completed the first phase of a share redemption plan whereby SCM redeemed half of Mitsubishi Heavy Industries Ltd.’s (MHI) shares in SCM for approximately $475 million.This results in Caterpillar owning 67 percent of the outstanding shares of SCM and MHI owning the remaining 33 percent.Both SCM and MHI have options, exercisable after five years, to require the redemption of the remaining shares owned by MHI, which if exercised, would make Caterpillar the sole owner of SCM.The share redemption plan is part of our comprehensive business strategy for expansion in the emerging markets of Asia and the Commonwealth of Independent States and will allow SCM’s manufacturing, design and process expertise to be fully leveraged across the global Caterpillar enterprise. Page 30 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations Overview Driven by robust growth in emerging markets and strength in key industries like energy and mining, we reported all-time records for sales and revenues and profit per share.Profit per share for the second quarter of 2008 was $1.74, a 40 percent increase from $1.24 per share in the second quarter of 2007.Sales and revenues of $13.624 billion were 20 percent higher than second quarter 2007 sales and revenues of $11.356 billion. Team Caterpillar has delivered another remarkable quarter.While North America remains depressed and markets are softening in Western Europe and Japan, we continue to grow in emerging markets and in global industries like energy and mining with continued growth in our integrated service businesses.Being a diverse company in terms of products, services, geography and the industries we serve has positively impacted our results. Sales and revenues were up $2.268 billion from the second quarter of 2007.Sales volume improved $1.402 billion, price realization was up $398 million, the impact of currency added $384 million and Financial Products revenues were $84 million higher.The geographic mix of sales continued to shift outside North America with sales and revenues increasing 30 percent outside North America compared with 7 percent inside North America.Sales and revenues outside North America represented 60 percent of total sales and revenues in the second quarter—up from 55 percent of the total a year ago. Second-quarter profit of $1.106 billion was up $283 million, or 34 percent, from second quarter 2007 profit of $823 million.The increase was primarily a result of improved price realization and higher sales volume, partially offset by higher material and freight costs and increases in Selling, General and Administrative (SG&A) and Research and Development (R&D) expenses.While SG&A and R&D costs increased to support growth and product development, they were both lower as a percent of sales. We are seeing significant improvements in safety and quality from the deployment of the Caterpillar Production System (CPS) with 6 Sigma.We are confident that CPS will improve product delivery, inventory turnover, plant capacity and manufacturing costs as we continue to aggressively deploy it throughout the company. Outlook The full-year outlook for 2008 reflects sales and revenues of about $50 billion and profit of about $6.00 per share.The previous outlook expected 2008 sales and revenues of $47.2 to $49.5 billion and profit per share of $5.64 to We are on track to deliver our fifth straight year of record profits despite a very difficult economic climate in the United States, declines in Europe and significantly higher material costs, particularly in the second half of the year.Still, for many of our products, supply is very tight, and we are producing as much as we can. That’s why in June we announced capacity expansions in the United States, China and India.We need to bring additional capacity on line to support world demand for infrastructure, energy and mining, and to be prepared for the upturn in the United States when it comes.Together with the best dealer network in our industry, Team Caterpillar is well positioned to meet our goals for 2010 and beyond. Note: Glossary of terms included on pages 43-44; first occurrence of terms shown in bold italics. Page 31 Consolidated Results of
